Mr. Justice Shope delivered the opinion of the Court: This was an action for personal injury to the person and.property of appellee, resulting from the collision of a handcar, propelled by the servants of appellant on its railroad track, with the wagon of appellee, at a street crossing in the-village of Saybrook. A trial resulted in a verdict for plaintiff,, upon which judgment was rendered, and which was, on appeal,, affirmed by the Appellate Court. All questions of fact are by the judgments of the circuit and Appellate Courts settled affirmatively in plaintiff’s favor, and are not the subject of review in this court. This includes the-extent of plaintiff’s injury and right of recovery. Chicago and Eastern Illinois Railroad Co. v. Holland, 122 Ill. 461; Joliet v. Weston, 123 id. 642, and cases cited. It is insisted, however, that the court erred in giving the ninth instruction for the plaintiff, as follows: “The court further instructs the jury, that if they find the defendant guilty under the testimony and instructions of the-court, then, in assessing the plaintiff’s damages, the jury may-take into consideration not only the bodily disability occasioned by the accident, if any is proved, but also an impairment of the plaintiff’s general health which is shown by the-evidence, and which the jury believe, from the evidence, will affect or impair his future ability to attend to his ordinary business the same as if the injury complained of had not occurred.” It is urged the court thereby assumed as a fact that “an-impairment of the plaintiff’s general health” was shown by the evidence, and that fact being assumed, took the question of whether there was permanent impairment from the jury. It is stated by counsel for appellee that the word “an,” as shown in the instruction as originally given, was “any,” so that it-read as given, “also any impairment of plaintiff’s general health which is shown by the evidence,” etc., and that the ■error occurred in copying the instruction into the transcript. A suggestion of diminution of the record is made, and leave asked in this court to file an amended record. We have not ■seen proper to determine appellee’s right to the leave asked, .for the reason that we are inclined to concur with the Appellate Court, that while the instruction, in the form in which it appears in the record, can not.be approved, when it is considered in connection with the context and other instructions given! it could have done no injury. The objectionable clause is preceded by an instruction to the jury, that if they find for the plaintiff, in assessing his damages they might take into •consideration the “bodily disability occasioned by the accident, if any is proved.” And immediately following the objectionable clause, and coupled to it by the conjunction “and,” is the ■statement, that the jury are to take into consideration any impairment of plaintiff’s general health “which they believe, from the evidence, will affect or impair his future ability” to ■attend to his business. By the tenth instruction given for the plaintiff the jury were told, that in estimating the plaintiff’s damages, present and prospective, they should give only ■such damages as were shown by the evidence. In numerous instructions given on behalf of the defendant they were instructed, that to enable the plaintiff to recover, his right to do •so must be shown by a preponderance of the evidence. It •seems impossible that the jury could have been misled into ■supposing that the court assumed as a fact that there had been permanent impairment of the plaintiff’s general health. Moreover, it appears that the plaintiff, then seventy years old, ■was by the collision thrown from his wagon, striking the ground some fifteen feet away, with great violence. One result was concussion of the brain, rendering him unconscious at the time and delirious for many days. His neck, shoulders :and body were bruised, one bone of his forearm broken and the other dislocated at the wrist, and, traumatic cataract supervening from the injury, he had, at the time of the trial, practically lost the use of one eye. It is true, a physician testified that the broken and dislocated wrist, at the trial, was “a pretty good wrist,” or “a very good wrist;” but it is appar■ent this language was used in a comparative sense, and not .as intending to intimate that the wrist was not permanently injured. Without commenting further upon the evidence it is, when all the evidence is considered, practically undisputed that the plaintiff was, in the language of the Appellate Court, ^‘seriously and permanently crippled” and disabled. The instruction was not liable to mislead the jury, and its being given was not prejudicial error. It is also objected that the declaration was defective, and insufficient to support a judgment. The particular defect alleged is, that the ad damnum appears at the end of the third count of the declaration, and not elsewhere. The declaration consists of what appear to be four counts, the fourth being added after the ad damnum. There is no pretense that the first three counts do not state a good cause of action. But it is said, that if the evidence warrants a recovery at all, it could be under the third count only, as the ad damnum can apply only to that- count. The uniform practice is to place the ad damnum at the end of the declaration, and it then applies to counts which precede it. It is not necessary or proper to add it to each count. (Burst v. Wayne, 13 Ill. 599.) If objectionable on special demurrer, the first three counts of the declaration were clearly sufficient after verdict. It is objected that there was no evidence showing that appellant was the owner of or operating the railway, or that the men in charge of the hand-car were in the employ of appellant. The fact that the defendant was in possession of the railroad and operating it, and that the men in charge of the hand-car were its servants, was assumed and practically conceded by both parties, and the case throughout tried on that theory. In at least three of the instructions asked by the defendant, and given, the fact that the defendant was in possession of the railroad and operating it is directly assumed. No objection was made, or suggestion of the want of direct proof of these facts, before the return of the verdict. Under these circumstances the contention is without merit. Both the court and jury were warranted in proceeding upon the theory that the proprietorship of the railroad, and the relation of the men in charge of and operating the hand-car with the defendant, were uncontroverted, and there was no issue, as there was in fact no real contention, in respect of such facts. We find no error in this record which entitles appellant to a reversal of the judgment of the Appellate Court, and it is accordingly affirmed. Judgment affirmed.